Exhibit 10.3

 

EXECUTION COPY

 

U.S. SUBSIDIARY GUARANTY

 

U.S. SUBSIDIARY GUARANTY, dated as of October 21, 2002, by each of the entities
listed on the signature pages hereof or that becomes a party hereto pursuant to
Section 23 (Additional Subsidiary Guarantors) hereof (each a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”), in favor of (i) the
Administrative Agent, each Lender and each Issuer (as defined in the Credit
Agreement referred to below), (ii) each of the lenders (collectively, the
“Foreign Lenders”) under the Foreign Loans (as defined below), (iii) Citibank,
N.A. and Bank of America, N.A., as issuers under the L/C Agreement (as defined
below), (iv) Bank of America, N.A., in its capacity as administrative agent (the
“Astaris Agent”) under the Astaris Agreement (as defined below) and (v) each
other holder of an Obligation (as defined below) (each, a “Guarantied Party”
and, collectively, the “Guarantied Parties”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement dated as of October 21, 2002 (together
with all appendices, exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein and used herein having the
meanings given to them in the Credit Agreement) among FMC CORPORATION (the
“Borrower”), the Lenders and Issuers party thereto and Citicorp USA, Inc., as
agent for the Lenders and Issuers, the Lenders and Issuers have severally agreed
to make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, pursuant to the respective terms of (i) each of the Foreign Credit
Lines and (ii) Hedging Contracts and cash management or overdraft facilities
that are otherwise guaranteed by the Borrower (the “Foreign Facilities” and
together with the Foreign Credit Lines, the “Foreign Loans”), each of the
Foreign Lenders has agreed to make extensions of credit or other financial
accommodations to the applicable Foreign Borrowers upon the terms and subject to
the conditions set forth in the documentation with respect to each applicable
Foreign Loan (together with all appendices, exhibits and schedules thereto and
as the same may be amended, restated, supplemented or otherwise modified from
time to time, collectively, the “Foreign Loan Documents”);

 

WHEREAS, pursuant to the letter of credit agreement dated as of October     ,
2002 (together with all appendices, exhibits and schedules thereto and as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “L/C Agreement”), among the Borrower, Citibank, N.A. and Bank of
America, N.A. (collectively, the “L/C Issuers”), the L/C Issuers have severally
agreed to issue letters of credit for the account of the Borrower upon the terms
and subject to the conditions set forth therein;

 

WHEREAS, pursuant to the Guaranty Agreement dated as of September 14, 2000, by
the Borrower in favor of Astaris LLC, each of the financial institutions party
thereto as lenders (the “Astaris Lenders”) and the Astaris Agent (the “Astaris
Agreement” and, together with the Loan Documents, the Foreign Loan Documents and
the L/C Agreement, the “Credit Documents”), the Borrower has agreed to make the
Astaris Secured Payments for the benefit of the Astaris Lenders and the Astaris
Agent;

 

WHEREAS, each Subsidiary Guarantor is a direct or indirect Subsidiary of the
Borrower;

 

WHEREAS, each Subsidiary Guarantor will receive substantial direct and indirect
benefits from the making of the Loans, the issuance of the Letters of Credit,
the making of the Astaris Secured

 



--------------------------------------------------------------------------------

U.S. SUBSIDIARY GUARANTY

FMC CORPORATION

 

Payments and the issuance of letters of credit under the L/C Agreement and the
granting of the other financial accommodations to the Borrower under the Credit
Documents; and

 

WHEREAS, a condition precedent to the obligation of the Lenders and the Issuers
to make their respective extensions of credit to the Borrower under the Credit
Agreement is that the Subsidiary Guarantors shall have executed and delivered
this U.S. Subsidiary Guaranty (this “Guaranty”) for the benefit of the
Guarantied Parties;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1 Guaranty

 

(a) Each Subsidiary Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the full and punctual
payment when due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance herewith or any
other Credit Document, of all (i) the “Obligations” as defined in the Credit
Agreement, (ii) the “Obligations” as defined in the L/C Agreement, (iii) the
Astaris Secured Payments and (iv) the “Obligations” as defined in the Parent
Guaranty (collectively, the “Guaranteed Obligations”), in each case whether or
not from time to time reduced or extinguished or hereafter increased or
incurred, whether or not recovery may be or hereafter may become barred by any
statute of limitations, whether or not enforceable as against the Borrower,
whether now or hereafter existing, and whether due or to become due, including
principal, interest (including interest at the contract rate applicable upon
default accrued or accruing after the commencement of any proceeding under the
Bankruptcy Code, whether or not such interest is an allowed claim in such
proceeding), fees and costs of collection. This Guaranty constitutes a guaranty
of payment and not of collection.

 

(b) Each Subsidiary Guarantor further agrees that, if (i) any payment made by
Borrower or any other person and applied to the Guaranteed Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
(ii) the proceeds of Collateral are required to be returned by any Guarantied
Party to the Borrower, its estate, trustee, receiver or any other party,
including any Subsidiary Guarantor, under any bankruptcy law, equitable cause or
any other Requirement of Law, then, to the extent of such payment or repayment,
any such Subsidiary Guarantor’s liability hereunder (and any Lien or other
Collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, this Guaranty shall have been cancelled or surrendered (and if any
Lien or other Collateral securing such Subsidiary Guarantor’s liability
hereunder shall have been released or terminated by virtue of such cancellation
or surrender), this Guaranty (and such Lien or other Collateral) shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Subsidiary Guarantor in respect of the amount of such
payment (or any Lien or other Collateral securing such obligation).

 

Section 2 Limitation of Guaranty

 

Any term or provision of this Guaranty or any other Credit Document to the
contrary notwithstanding, the maximum aggregate amount of the Guaranteed
Obligations for which any Subsidiary Guarantor shall be liable shall not exceed
the maximum amount for which such Subsidiary Guarantor can

 

2



--------------------------------------------------------------------------------

U.S. SUBSIDIARY GUARANTY

FMC CORPORATION

 

be liable without rendering this Guaranty or any other Credit Document, as it
relates to such Subsidiary Guarantor, subject to avoidance under applicable law
relating to fraudulent conveyance or fraudulent transfer (including Section 548
of the Bankruptcy Code or any applicable provisions of comparable state law)
(collectively, “Fraudulent Transfer Laws”), in each case after giving effect (a)
to all other liabilities of such Subsidiary Guarantor, contingent or otherwise,
that are relevant under such Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Subsidiary Guarantor in respect of intercompany
Indebtedness to the Borrower to the extent that such Indebtedness would be
discharged in an amount equal to the amount paid by such Subsidiary Guarantor
hereunder) and (b) to the value as assets of such Subsidiary Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Subsidiary Guarantor pursuant to (i) applicable Requirements
of Law, (ii) Section 3 (Contribution) of this Guaranty or (iii) any other
Contractual Obligations providing for an equitable allocation among such
Subsidiary Guarantor and other Subsidiaries or Affiliates of the Borrower of
obligations arising under this Guaranty or other guaranties of the Guaranteed
Obligations by such parties.

 

Section 3 Contribution

 

To the extent that any Subsidiary Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations exceeding the greater of (a) the amount of
the economic benefit actually received by such Subsidiary Guarantor from the
Revolving Loans, the Term Loans, the Astaris Secured Payments, the letters of
credit issued under the L/C Agreement and the Foreign Loans and (b) the amount
such Subsidiary Guarantor would otherwise have paid if such Subsidiary Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower) in the same proportion as such Subsidiary
Guarantor’s net worth at the date enforcement is sought hereunder bears to the
aggregate net worth of all the Subsidiary Guarantors at the date enforcement is
sought hereunder, then such Subsidiary Guarantor shall be reimbursed by such
other Subsidiary Guarantors for the amount of such excess, pro rata, based on
the respective net worths of such other Subsidiary Guarantors at the date
enforcement hereunder is sought.

 

Section 4 Authorization; Other Agreements

 

The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Subsidiary Guarantor, which notice and demand requirements each are
expressly waived hereby, and without discharging or otherwise affecting the
obligations of any Subsidiary Guarantor hereunder (which obligations shall
remain absolute and unconditional notwithstanding any such action or omission to
act), from time to time, to do each of the following:

 

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Guaranteed Obligations, or any part
of them, or otherwise modify, amend or change the terms of any promissory note
or other agreement, document or instrument (including the other Credit
Documents) now or hereafter executed by the Borrower or any Foreign Borrower and
delivered to the Guarantied Parties or any of them, including any increase or
decrease of principal or the rate of interest thereon;

 

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Guaranteed Obligations, or any part thereof, or any
other instrument or agreement in respect of the Guaranteed Obligations
(including the other Credit Documents) now or hereafter executed by the Borrower
or any Foreign Borrower and delivered to the Guarantied Parties or any of them;

 

3



--------------------------------------------------------------------------------

U.S. SUBSIDIARY GUARANTY

FMC CORPORATION

 

(c) accept partial payments on the Guaranteed Obligations;

 

(d) receive, take and hold additional security or collateral for the payment of
the Guaranteed Obligations or any part of them and exchange, enforce, waive,
substitute, liquidate, terminate, abandon, fail to perfect, subordinate,
transfer, otherwise alter and release any such additional security or
collateral;

 

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Guaranteed Obligations or any part
of them or any other guaranty therefor, in any manner;

 

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Guaranteed Obligations or any part of them and otherwise deal
with the Borrower, any Foreign Borrower or any other guarantor, maker or
endorser;

 

(g) apply to the Guaranteed Obligations any payment or recovery (x) from the
Borrower, from any Foreign Borrower, from any other guarantor, maker or endorser
of the Guaranteed Obligations or any part of them or (y) from any Subsidiary
Guarantor in such order as provided herein, in each case whether such Guaranteed
Obligations are secured or unsecured or guaranteed or not guaranteed by others;

 

(h) apply to the Guaranteed Obligations any payment or recovery from any
Subsidiary Guarantor of the Guaranteed Obligations or any sum realized from
security furnished by such Subsidiary Guarantor upon its indebtedness or
obligations to the Guarantied Parties or any of them, in each case whether or
not such indebtedness or obligations relate to the Guaranteed Obligations; and

 

(i) refund at any time any payment received by any Guarantied Party in respect
of any Guaranteed Obligation, and payment to such Guarantied Party of the amount
so refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered (or any release or termination
of any Collateral by virtue thereof), and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Subsidiary Guarantor hereunder in respect of the amount so
refunded (and any Collateral so released or terminated shall be reinstated with
respect to such obligations);

 

even if any right of reimbursement or subrogation or other right or remedy of
any Subsidiary Guarantor is extinguished, affected or impaired by any of the
foregoing (including any election of remedies by reason of any judicial,
non-judicial or other proceeding in respect of the Guaranteed Obligations that
impairs any subrogation, reimbursement or other right of such Subsidiary
Guarantor).

 

Section 5 Guaranty Absolute and Unconditional

 

Each Subsidiary Guarantor hereby waives any defense of a surety or guarantor or
any other obligor on any obligations arising in connection with or in respect of
any of the following and hereby agrees that its obligations under this Guaranty
are absolute and unconditional and shall not be discharged or otherwise affected
as a result of any of the following:

 

(a) the invalidity or unenforceability of any of the Borrower’s or the Foreign
Borrowers’ obligations under the Credit Agreement or any other Credit Document
or any other agreement or instrument relating thereto, or any security for, or
other guaranty of the Guaranteed Obligations or any

 

4



--------------------------------------------------------------------------------

U.S. SUBSIDIARY GUARANTY

FMC CORPORATION

 

part of them, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part of them;

 

(b) the absence of any attempt to collect the Guaranteed Obligations or any part
of them from the Borrower or any Foreign Borrower or other action to enforce the
same;

 

(c) failure by any Guarantied Party to take any steps to perfect and maintain
any Lien on, or to preserve any rights to, any Collateral;

 

(d) any Guarantied Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code;

 

(e) any borrowing or grant of a Lien by the Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code;

 

(f) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Guaranteed Obligations ;

 

(g) any use of cash collateral under Section 363 of the Bankruptcy Code;

 

(h) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

 

(i) the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;

 

(j) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Foreign Borrower, any Subsidiary Guarantor or any of the
Borrower’s other Subsidiaries, including any discharge of, or bar or stay
against collecting, any Obligation (or any part of them or interest thereon) in
or as a result of any such proceeding;

 

(k) failure by any Guarantied Party to file or enforce a claim against the
Borrower, any Foreign Borrower or its estate in any bankruptcy or insolvency
case or proceeding;

 

(l) any action taken by any Guarantied Party if such action is authorized
hereby;

 

(m) any election following the occurrence and during the continuance of an Event
of Default by any Guarantied Party to proceed separately against the personal
property Collateral in accordance with such Guarantied Party’s rights under the
UCC or similar applicable foreign laws or, if the Collateral consists of both
personal and real property, to proceed against such personal and real property
in accordance with such Guarantied Party’s rights with respect to such real
property; or

 

(n) any other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Guaranteed Obligations.

 

5



--------------------------------------------------------------------------------

U.S. SUBSIDIARY GUARANTY

FMC CORPORATION

 

Section 6 Waivers

 

Each Subsidiary Guarantor hereby waives diligence, promptness, presentment,
demand for payment or performance and protest and notice of protest, notice of
acceptance and any other notice in respect of the Guaranteed Obligations or any
part of them, and any defense arising by reason of any disability or other
defense of the Borrower or any Foreign Borrower. Each Subsidiary Guarantor shall
not, until the Guaranteed Obligations are irrevocably paid in full and the
Commitments and the Foreign Loans have been terminated, assert any claim or
counterclaim it may have against the Borrower or any Foreign Borrower or set off
any of its obligations to the Borrower or any Foreign Borrower against any
obligations of the Borrower or any Foreign Borrower to it. In connection with
the foregoing, each Subsidiary Guarantor covenants that its obligations
hereunder shall not be discharged, except by complete performance.

 

Section 7 Reliance

 

Each Subsidiary Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and the Foreign Borrowers
and any endorser and other guarantor of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Subsidiary Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Subsidiary Guarantor of information known to
it regarding such condition or any such circumstances. In the event any
Guarantied Party, in its sole discretion, undertakes at any time or from time to
time to provide any such information to any Subsidiary Guarantor, such
Guarantied Party shall be under no obligation (a) to undertake any investigation
not a part of its regular business routine, (b) to disclose any information that
such Guarantied Party, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (c) to make any other or
future disclosures of such information or any other information to any
Subsidiary Guarantor.

 

Section 8 Waiver of Subrogation and Contribution Rights

 

Until the Guaranteed Obligations have been irrevocably paid in full and the
Commitments under the Loan Documents and the Foreign Loans have been terminated,
the Subsidiary Guarantors shall not enforce or otherwise exercise any right of
subrogation to any of the rights of the Guarantied Parties or any part of them
against the Borrower or any Foreign Borrower or any right of reimbursement or
contribution or similar right against the Borrower or any Foreign Borrower by
reason of this Agreement or by any payment made by any Subsidiary Guarantor in
respect of the Guaranteed Obligations.

 

6



--------------------------------------------------------------------------------

U.S. SUBSIDIARY GUARANTY

FMC CORPORATION

 

Section 9 Subordination

 

Each Subsidiary Guarantor hereby agrees that any Indebtedness of the Borrower
and the Foreign Borrowers now or hereafter owing to any Subsidiary Guarantor,
whether heretofore, now or hereafter created (the “Subsidiary Guarantor
Subordinated Debt”), is hereby subordinated to all of the Guaranteed Obligations
and that, except as permitted under Section 8.6 (Prepayment and Cancellation of
Indebtedness) of the Credit Agreement, the Subsidiary Guarantor Subordinated
Debt shall not be paid in whole or in part until the Guaranteed Obligations have
been paid in full and this Guaranty is terminated and of no further force or
effect. No Subsidiary Guarantor shall accept any payment of or on account of any
Subsidiary Guarantor Subordinated Debt at any time in contravention of the
foregoing. Upon the occurrence and during the continuance of an Event of
Default, each Subsidiary Guarantor shall pay to the Administrative Agent any
payment of all or any part of the Subsidiary Guarantor Subordinated Debt and any
amount so paid to the Administrative Agent shall be applied to payment of the
Guaranteed Obligations as provided in Section 2.13(f) (Payments and
Computations) of the Credit Agreement or in the applicable Foreign Loan
Document. Each payment on the Subsidiary Guarantor Subordinated Debt received in
violation of any of the provisions hereof shall be deemed to have been received
by such Subsidiary Guarantor as trustee for the Guarantied Parties and shall be
paid over to the Administrative Agent immediately on account of the Guaranteed
Obligations, but without otherwise affecting in any manner such Subsidiary
Guarantor’s liability hereof. Each Subsidiary Guarantor agrees to file all
claims against the Borrower or any Foreign Borrower in any bankruptcy or other
proceeding in which the filing of claims is required by law in respect of any
Subsidiary Guarantor Subordinated Debt, and the Administrative Agent shall be
entitled to all of such Subsidiary Guarantor’s rights thereunder. If for any
reason a Subsidiary Guarantor fails to file such claim at least ten Business
Days prior to the last date on which such claim should be filed, such Subsidiary
Guarantor hereby irrevocably appoints the Administrative Agent as its true and
lawful attorney-in-fact and is hereby authorized to act as attorney-in-fact in
such Subsidiary Guarantor’s name to file such claim or, in the Administrative
Agent’s discretion, to assign such claim to and cause proof of claim to be filed
in the name of the Administrative Agent or its nominee. In all such cases,
whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to the Administrative Agent the full
amount payable on the claim in the proceeding, and, to the full extent necessary
for that purpose, each Subsidiary Guarantor hereby assigns to the Administrative
Agent all of such Subsidiary Guarantor’s rights to any payments or distributions
to which such Subsidiary Guarantor otherwise would be entitled. If the amount so
paid is greater than such Subsidiary Guarantor’s liability hereunder, the
Administrative Agent shall promptly pay the excess amount to the party entitled
thereto. In addition, each Subsidiary Guarantor hereby irrevocably appoints the
Administrative Agent as its attorney-in-fact to exercise all of such Subsidiary
Guarantor’s voting rights in connection with any bankruptcy proceeding or any
plan for the reorganization of the Borrower and the Foreign Borrowers.

 

Section 10 Default; Remedies

 

The obligations of each Subsidiary Guarantor hereunder are independent of and
separate from the Guaranteed Obligations. If any Obligation is not paid when
due, or upon the occurrence and during the continuance of any Event of Default
or upon the occurrence and during the continuance of any default by the Borrower
or any Foreign Borrower as provided in any other instrument or document
evidencing all or any part of the Guaranteed Obligations, the Administrative
Agent may, at its sole election, proceed directly and at once, without notice,
against any Subsidiary Guarantor to collect and recover the full amount or any
portion of the Guaranteed Obligations then due, without first proceeding against
the Borrower or any Foreign Borrower or any other guarantor of the Guaranteed
Obligations, or against any Collateral under the Credit Documents or joining the
Borrower or any Foreign Borrower or

 

7



--------------------------------------------------------------------------------

U.S. SUBSIDIARY GUARANTY

FMC CORPORATION

 

any other guarantor in any proceeding against any Subsidiary Guarantor. At any
time after maturity of the Guaranteed Obligations, the Administrative Agent may
(unless the Guaranteed Obligations have been irrevocably paid in full), without
notice to any Subsidiary Guarantor and regardless of the acceptance of any
Collateral for the payment thereof, appropriate and apply toward the payment of
the Guaranteed Obligations (a) any indebtedness due or to become due from any
Guarantied Party to such Subsidiary Guarantor and (b) any moneys, credits or
other property belonging to such Subsidiary Guarantor at any time held by or
coming into the possession of any Guarantied Party or any of its respective
Affiliates.

 

Section 11 Irrevocability

 

This Guaranty shall be irrevocable as to the Guaranteed Obligations (or any part
thereof) until the Commitments under the Loan Documents and the Foreign Loans
have been terminated and all monetary Guaranteed Obligations then outstanding
have been irrevocably repaid in cash, at which time this Guaranty shall
automatically be cancelled. Upon such cancellation and at the written request of
any Subsidiary Guarantor or its successors or assigns, and at the cost and
expense of such Subsidiary Guarantor or its successors or assigns, the
Administrative Agent shall execute in a timely manner a satisfaction of this
Guaranty and such instruments, documents or agreements as are necessary or
desirable to evidence the termination of this Guaranty.

 

Section 12 Setoff

 

Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party may, without notice to
any Subsidiary Guarantor and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply toward the payment of
all or any part of the Guaranteed Obligations (a) any indebtedness due or to
become due from such Guarantied Party or Affiliate to such Subsidiary Guarantor
and (b) any moneys, credits or other property belonging to such Subsidiary
Guarantor, at any time held by, or coming into, the possession of such
Guarantied Party or Affiliate.

 

Section 13 No Marshalling

 

Each Subsidiary Guarantor consents and agrees that no Guarantied Party or Person
acting for or on behalf of any Guarantied Party shall be under any obligation to
marshal any assets in favor of any Subsidiary Guarantor or against or in payment
of any or all of the Guaranteed Obligations.

 

Section 14 Enforcement; Amendments; Waivers

 

No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement, any other Credit
Document or otherwise with respect to all or any part of the Guaranteed
Obligations, the Collateral or any other guaranty of or security for all or any
part of the Guaranteed Obligations shall operate as a waiver thereof, and no
single or partial exercise by any such Person of any such right or remedy shall
preclude any further exercise thereof. No modification or waiver of any
provision of this Guaranty shall be binding upon any Guarantied Party, except as
expressly set forth in a writing duly signed and delivered by the party making
such modification or waiver. Failure by any Guarantied Party at any time or
times hereafter to require strict performance by the Borrower, any Foreign
Borrowers, any Subsidiary Guarantor, any other guarantor of all or any part of
the Guaranteed Obligations or any other Person of any provision, warranty, term
or condition contained in any Credit Document now or at any time hereafter
executed by any such Persons and delivered to any Guarantied Party shall not
waive, affect or diminish any right of any Guarantied Party at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been

 

8



--------------------------------------------------------------------------------

U.S. SUBSIDIARY GUARANTY

FMC CORPORATION

 

waived by any act or knowledge of any Guarantied Party, or its respective
agents, officers or employees, unless such waiver is contained in an instrument
in writing, directed and delivered to the Borrower or applicable Foreign
Borrower or such Subsidiary Guarantor, as applicable, specifying such waiver,
and is signed by the party or parties necessary to give such waiver under the
applicable Credit Document. No waiver of any Event of Default by any Guarantied
Party shall operate as a waiver of any other Event of Default or the same Event
of Default on a future occasion, and no action by any Guarantied Party permitted
hereunder shall in any way affect or impair any Guarantied Party’s rights and
remedies or the obligations of any Subsidiary Guarantor under this Guaranty. Any
determination by a court of competent jurisdiction of the amount of any
principal or interest owing by the Borrower or a Foreign Borrower to a
Guarantied Party shall be conclusive and binding on each Subsidiary Guarantor
irrespective of whether such Subsidiary Guarantor was a party to the suit or
action in which such determination was made.

 

Section 15 Successors and Assigns

 

This Guaranty shall be binding upon each Subsidiary Guarantor and upon the
successors and assigns of such Subsidiary Guarantors and shall inure to the
benefit of the Guarantied Parties and their respective successors and assigns;
all references herein to the Borrower, to the Foreign Borrowers and to the
Subsidiary Guarantors shall be deemed to include their respective successors and
assigns. The successors and assigns of the Subsidiary Guarantors, the Foreign
Borrowers and the Borrower shall include, without limitation, their respective
receivers, trustees and debtors-in-possession. All references to the singular
shall be deemed to include the plural where the context so requires.

 

Section 16 Representations and Warranties; Covenants

 

Each Subsidiary Guarantor hereby (a) represents and warrants that the
representations and warranties as to it made by the Borrower in Article IV
(Representations and Warranties) of the Credit Agreement are true and correct on
the date hereof and (b) agrees to take, or refrain from taking, as the case may
be, each action necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default or event of default under any Foreign Loan
Document is caused by the failure to take such action or to refrain from taking
such action by such Subsidiary Guarantor.

 

Section 17 Governing Law

 

This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

Section 18 Submission to Jurisdiction; Service of Process

 

(a) Any legal action or proceeding with respect to this Guaranty, and any other
Credit Document, may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, each Subsidiary Guarantor hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

 

(b) Nothing contained in this Section 18 (Submission to Jurisdiction; Service of
Process) shall affect the right of the Administrative Agent or any other
Guarantied Party to serve process in any

 

9



--------------------------------------------------------------------------------

U.S. SUBSIDIARY GUARANTY

FMC CORPORATION

 

other manner permitted by law or commence legal proceedings or otherwise proceed
against a Subsidiary Guarantor in any other jurisdiction.

 

(c) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

 

Section 19 Certain Terms

 

The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and (c)
the term “including” means “including without limitation” except when used in
the computation of time periods.

 

Section 20 Waiver of Jury Trial

 

EACH OF THE ADMINISTRATIVE AGENT AND EACH SUBSIDIARY GUARANTOR IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY
AND ANY OTHER CREDIT DOCUMENT.

 

Section 21 Notices

 

Any notice or other communication herein required or permitted shall be given,
in the case of the Borrower or any Guarantied Party, as provided in Section 11.8
(Notices, Etc.) of the Credit Agreement or to such party at the address listed
for such party in the applicable Foreign Loan Document or the Astaris Agreement,
as applicable, and, in the case of any Subsidiary Guarantor, to such Subsidiary
Guarantor in care of the Borrower.

 

Section 22 Severability

 

Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

 

Section 23 Additional Subsidiary Guarantors

 

Each of the Subsidiary Guarantors agrees that, if, pursuant to Section 7.11(b)
(Additional Collateral and Guaranties) of the Credit Agreement, the Borrower
shall be required to cause any Subsidiary that is not a Subsidiary Guarantor to
become a Subsidiary Guarantor hereunder, or if for any reason the Borrower
desires any such Subsidiary to become a Subsidiary Guarantor hereunder, such
Subsidiary shall execute and deliver to the Administrative Agent a Guaranty
Supplement in substantially the form of Exhibit A (Guaranty Supplement) attached
hereto and shall thereafter for all purposes be a

 

10



--------------------------------------------------------------------------------

U.S. SUBSIDIARY GUARANTY

FMC CORPORATION

 

party hereto and have the same rights, benefits and obligations as a Subsidiary
Guarantor party hereto on the Closing Date.

 

Section 24 Collateral

 

Each Subsidiary Guarantor hereby acknowledges and agrees that its obligations
under this Guaranty are secured pursuant to the terms and provisions of the
Collateral Documents executed by it in favor of the Administrative Agent, for
the benefit of the Secured Parties, and covenants that it shall not grant any
Lien with respect to its Property in favor, or for the benefit, of any Person
other than as permitted by the Credit Agreement.

 

Section 25 Costs and Expenses

 

Each Subsidiary Guarantor agrees to pay or reimburse the Administrative Agent
and each of the other Guarantied Parties upon demand for all out-of-pocket costs
and expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the Administrative Agent
and such other Guarantied Parties in enforcing this Guaranty or any security
therefor or exercising or enforcing any other right or remedy available in
connection herewith or therewith.

 

Section 26 Waiver of Consequential Damages

 

EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGE IN ANY LEGAL ACTION OR
PROCEEDING IN RESPECT OF THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT.

 

Section 27 Entire Agreement

 

This Guaranty, taken together with all of the other Credit Documents executed
and delivered by the Subsidiary Guarantors, represents the entire agreement and
understanding of the parties hereto and supersedes all prior understandings,
written and oral, relating to the subject matter hereof.

 

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Subsidiary
Guarantors as of the day and year first set forth above.

 

Subsidiary Guarantors:

INTERMOUNTAIN RESEARCH AND

DEVELOPMENT CORPORATION

By:

 

/s/ Thomas C. Deas, Jr.

   

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Authorized Signatory

FMC ASIA-PACIFIC, INC.

By:  

/s/ Thomas C. Deas, Jr.

   

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Authorized Signatory

FMC OVERSEAS, LTD.

By:  

/s/ Thomas C. Deas, Jr.

   

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Authorized Signatory

FMC FUNDING CORPORATION

By:  

/s/ Thomas C. Deas, Jr.

   

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Authorized Signatory

FMC WFC I, INC.

By:  

/s/ Thomas C. Deas, Jr.

   

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Authorized Signatory

FMC WFC II, INC.

By:  

/s/ Thomas C. Deas. Jr.

   

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Authorized Signatory

FMC DEFENSE CORP.

By:  

/s/ Thomas C. Deas, Jr.

   

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Authorized Signatory

 

[SIGNATURE PAGE TO U.S. SUBSIDIARY GUARANTY OF FMC CORPORATION’S CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------

U.S. SUBSIDIARY GUARANTY

FMC CORPORATION

 

FMC PROPERTIES LLC

By:

 

/s/ Thomas C. Deas, Jr.

   

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Authorized Signatory

FMC DEFENSE NL, LLC

By:

 

/s/ Thomas C. Deas, Jr.

   

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Authorized Signatory

FMC WFC I NL, LLC

By:

 

/s/ Thomas C. Deas, Jr.

   

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Authorized Signatory

FMC IDAHO LLC

By:

 

/s/ Thomas C. Deas, Jr.

   

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Authorized Signatory

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

CITICORP USA, INC.

as Administrative Agent

By:

 

/s/ Carolyn A. Sheridan

   

--------------------------------------------------------------------------------

Name: Carolyn A. Sheridan

Title: Managing Director & Vice President

 

[SIGNATURE PAGE TO U.S. SUBSIDIARY GUARANTY OF FMC CORPORATION’S CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------

EXHIBIT A

TO

U.S. SUBSIDIARY GUARANTY

 

FORM OF GUARANTY SUPPLEMENT

 

The undersigned hereby agrees to be bound as a Subsidiary Guarantor for purposes
of the U.S. Subsidiary Guaranty, dated as of October 21, 2002 (the “Guaranty”),
among Citicorp USA, Inc. and certain Subsidiaries of FMC Corporation listed on
the signature pages thereof and acknowledged by Citicorp USA, Inc., as
Administrative Agent, and the undersigned hereby acknowledges receipt of a copy
of the Guaranty. The undersigned hereby represents and warrants that each of the
representations and warranties contained in Section 16 (Representations and
Warranties; Covenants) of the Guaranty applicable to it is true and correct on
and as the date hereof as if made on and as of such date. Capitalized terms used
herein but not defined herein are used with the meanings given them in the
Guaranty.

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of                      ,              .

 

[NAME OF SUBSIDIARY GUARANTOR]

By:

       

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

CITICORP USA, INC.

as Administrative Agent

By:

       

--------------------------------------------------------------------------------

Name:

Title:

 